Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  August 16, 2016

The Court of Appeals hereby passes the following order:

A16A2142. ROBERT D. GLOVER v. HEATHER M. GLOVER.

      Heather M. Glover filed a petition for a permanent protective order against
Robert D. Glover, which the trial court granted. Robert D. Glover then filed a
petition for a writ of mandamus seeking to compel the trial court to dismiss the
protective order. The trial court denied the petition for mandamus, and Robert D.
Glover filed this direct appeal.
      The Supreme Court has exclusive appellate jurisdiction over all cases involving
extraordinary remedies, including mandamus. See Ga. Const. of 1983, Art. VI, Sec.
VI, Par. III (5); Ladzinske v. Allen, 280 Ga. 264, 264 (626 SE2d 83) (2006) (“[C]ases
involving the grant or denial of mandamus are within the exclusive jurisdiction of
[the Supreme] Court without regard to the underlying subject matter or the legal
issues raised.” (punctuation omitted)).       Accordingly, this appeal is hereby
TRANSFERRED to the Supreme Court for disposition.

                                       Court of Appeals of the State of Georgia
                                                                            08/16/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.